DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is indefinite because it lists elements a)-d) but fails to provide a conjunction.  It is unclear if the four elements are alternatives or if all four elements are required by the claim.  It is also unclear how the four elements impose a structural limitation on the database because the claims as written indicate how the database is formed.  How an object is formed does not necessarily impart a structural limitation on a device claim.
Claim 30 is indefinite because it is unclear what the component is.  The specification discloses different elements than a component for performing the translation function of claim 30.  The same rejections and analysis applies for claims 44-47.

Claim 31 is indefinite because the open structure of the claim makes it unclear if all classifications must be possibly determined or if only one needs to be present to satisfy the claim language.  Essentially, it is unclear if only one classification is claimed or if the claim requires that a choice amongst all of the listed elements must be made.
Claim 34 appears to include an improper Markush group structure.  It is unclear what elements if any are included by the improper Markush group structure.
Claim 38 is indefinite because it is unclear how restricting light imposes a structural limitation on the in vivo location.  Examiner notes that the in vivo location appears to be a work piece and not a structural element of the claims.
Claim 44 is indefinite because of the grammatical structure of the claim.  It appears several words are missing.  It is also unclear how a matrix derives spectral measures.  
Regarding claims 30, 42, and 43, the claim limitations of a “component” and “mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 45 is indefinite because it is unclear how differentiating features can translate spectral data into digital data.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No structure is disclosed for the component of claims 30 and 44-47.  Consequently, the Applicant has not provided sufficient written description support for the claimed mechanism.

No structure is disclosed for the mechanism of claim 42.  Consequently, the Applicant has not provided sufficient written description support for the claimed mechanism.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one component in claim 30.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30-37, 39-42, and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2002/0143243 A1 to Georgakoudi et al., in view of U.S. Patent No. 6,167,297 A to Benaron, and in view of U.S. PG Pub. No. 2003/0041041 A1 to Cristianini.
Regarding claim 30, Georgakoudi discloses a system for real-time classifying an in vivo location of tissue within a patient, the system comprising: an optical probe, and wherein the optical probe is configured to transmit light to the in vivo location and obtain received light from the in vivo location; a spectrometer connected with the optical probe, wherein the spectrometer generates optical spectral data from the received light; and a computational device comprising at least one component which translates the optical spectral data into digital data, and a relational database, wherein the relational database comprises a plurality of correlations between known digital data and classifications wherein each of the plurality of correlations were generated by a) in vivo capture of received light from a test location of a test patient, b) generation of test optical spectral data from the received light from the test location, c) generation of the known digital data from the test optical spectral data, d) histological evaluation of an excision of the test location to determine a classification corresponding to the known digital data, wherein the computational device compares the digital data to the known digital data of the relational database and provides a real time classification based on at least one of the plurality of correlations (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).

However, Benaron discloses a similar biopsy device for detecting diseased tissue, comprising a needle having a tip, wherein at least a portion of the needle is configured to penetrate the prostate so that the tip is directed toward the in vivo location of prostate tissue and also a device to asses prostate condition (see Figs. 1-3 and “Example 1”). 
It would have been obvious to one of skill in the art to have combined the teachings of Georgakoudi and Benaron because doing so would predictably allow a prostate to be tested and biopsied based on real time analysis of healthy versus diseased tissue, thus providing the benefits noted in col 1 ln 14-52 of Benaron.  Examiner notes that a biopsy needle is a predictable substitute for a biopsy endoscope that would provide the added benefit of a smaller puncture size.  Accordingly, a needle would be an obvious substitute for a biopsy endoscope.
It appears as noted above that Georgakoudi discloses a relational database because Georgakoudi makes a computer based comparison of reference and test data.  
However in the alternative, Cristianini discloses a similar machine based classification device, wherein the relational database comprises a plurality of correlations between known digital data and classifications and wherein the computational device compares the digital data to the known digital data of the relational database and provides a real time classification based on at least one of the plurality of correlations (see para 3-9 and 25).

Regarding claim 31, Georgakoudi discloses a device, wherein the classification comprises benign, malignant, abnormal, cancerous, dysplastic, diseased or calcified (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).
Alternatively, Examiner takes Official Notice that the listed classifications are all known in the art and that determining all or one of classifications would be beneficial in diagnosing a patient.
Regarding claim 32, Georgakoudi discloses a device, wherein the classification comprises high grade disease or low grade disease (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).
Regarding claim 33, Georgakoudi discloses a device, wherein the optical spectral data comprises fluorescence from at least one endogenous fluorophore within the in vivo location (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).
Regarding claim 34, Georgakoudi discloses a device, wherein the at least one endogenous fluorophore comprises tryptophan, tyrosine, phenylalanine, collagen, elastin, FAD, flavins, NADH, NADPH, Vitamin A, Vitamin K, Vitamin D, pyridoxine, pyridoxamone, pyridoxal, pyridoxic acid, pyridoxal 5’-phosphate, Vitamin B12, phospholipids, lipofuscin, ceroid, and/or porphyrins (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).
Regarding claim 35, Georgakoudi discloses a device, wherein the optical spectral data comprises elastic scattering spectra reflected from the in vivo location (see Figs. 1-4 and 12 and 
Regarding claims 36 and 37, Benaron discloses a similar biopsy device for detecting diseased tissue, comprising wherein the optical probe includes at least one transmitting fiber extending to the tip so as to transmit the light from at least one light source to the in vivo location and to transmit the received light from the in vivo location, and wherein the at least one transmitting fiber has a distal end which is flush with a blade surface of the tip of the optical probe (see Figs. 1-3 and “Example 1”, noting the dashed lines in Fig. 2 represent transmit and receive fibers that are flush at the needle tip; similarly Figs. 3a and b disclose the same elements at 129 and 149).
Examiner notes that a biopsy needle is a predictable substitute for a biopsy endoscope that would provide the added benefit of a smaller puncture size.  Accordingly, a needle would be an obvious substitute for a biopsy endoscope.
Regarding claim 39, both Georgakoudi and Benaron disclose a device, wherein the optical probe includes at least one transmitting fiber extending to the tip so as to transmit the light from at least one light source to the in vivo location and at least one optical fiber extending from the tip so as to transmit the received light from the in vivo location (see Georgakoudi Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58 and Benaron Figs. 1-3 and “Example 1”, noting the dashed lines in Fig. 2 represent transmit and receive fibers that are flush at the needle tip; similarly Figs. 3a and b disclose the same elements at 129 and 149).

Regarding claim 40, both Georgakoudi and Benaron disclose a device, wherein wherein the needle of the optical probe is advanceable so as to direct the tip toward a new in vivo location of prostate tissue without removing and reintroducing the optical probe to the prostate, and wherein the computational device provides a new real time classification for the new in vivo location (see Georgakoudi Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58 and Benaron Figs. 1-3 and “Example 1”, noting the dashed lines in Fig. 2 represent transmit and receive fibers that are flush at the needle tip; similarly Figs. 3a and b disclose the same elements at 129 and 149).
Examiner notes that a biopsy needle is a predictable substitute for a biopsy endoscope that would provide the added benefit of a smaller puncture size.  Accordingly, a needle would be an obvious substitute for a biopsy endoscope.
Examiner notes how the needle device is used represents an intended use, and the device of the combined prior art is capable of performing the claimed intended use.
Lastly, Examiner notes that repeating a classification would have been an obvious improvement for the predictable purpose of obtaining more measurements.
Regarding claims 41 and 42, Georgakoudi discloses a device, wherein the optical probe includes a mechanism for delivering a therapeutic agent to the in vivo location; and wherein the optical probe includes a mechanism for delivering a therapeutic modality to the in vivo location (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).  

Alternatively, Examiner takes Official Notice that treating diseased tissue is well known using therapeutic mechanism in vivo. 
It would have been obvious to a skilled artisan to treat diseased tissue to provide a patient a better chance of survival and recovery.
Regarding claim 44, Georgakoudi discloses a device, wherein the at least one component generates an excitation emission matrix (EEM) based the optical spectral data, wherein the EEM derives a plurality of spectral measures are used in translating the optical spectral data into digital data (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).  
Regarding claims 45-47, Cristianini discloses a similar classification device that when in combination with Georgakoudi teaches a device, wherein the at least one component comprises an artificial neural network that searches for differentiating features of the optical spectral data, wherein the differentiating features are used in translating the optical spectral data into digital data; wherein the at least one component comprises diagnostic spectroscopy software for analyzing the optical spectral data when translating the optical spectral data into digital data; and wherein the at least one component comprises at least one support vector machine algorithm for analyzing the optical spectral data when translating the optical spectral data into digital data (see para 3-9 and 25).
It would have been obvious to add a database with the data disclosed in Georgakoudi because doing so would predictably allow the method of Georgakoudi to be carried out using an automated machine learning computer based system.

Regarding claim 48, Georgakoudi discloses a device, further comprising a light source which generates the light, wherein the light source comprises at least one bandwidth-limited incident light source in the UV or near UV spectrum (see Figs. 1-4 and 12 and para 4, 5, 22-25, 30, 31, 35-39, 41, 42, 54, and 58).  
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georgakoudi, Benaron, and Cristianini as applied to claim 42 above, and further in view of U.S. PG Pub. No. 2003/0220549 A1 to Liu et al.
Liu discloses a similar cancer imaging fluorescence device, wherein the tip of the optical probe has an aperture configured to restrict the light from the at least one transmitting fiber so that the in vivo location has a size of a point (see para 47 and abstract).
It would have been obvious to a skilled artisan to use a restricted aperture so that various depths and location sizes could be imaged.
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georgakoudi, Benaron, and Cristianini as applied to claim 42 above, and further in view of U.S. Patent No. 6,102,844 to Ravins et al.
Regarding claim 43, Ravins discloses a similar fiberoptic guided cancer treating device, wherein the therapeutic modality comprises brachytherapy (see abstract, Figs. 1-3 and cols 2 and 6).
It would have been obvious to one of skill in the art to have combined the teachings of Georgakoudi and Ravins because doing so would predictably allow for accurate guided placement of cancer treatments at cancerous sites in vivo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793